The court erred, however, in granting those parts of plaintiffs motion seeking partial summary judgment on liability and dismissal of the first and second affirmative defenses. Although the lease contained a clause that prohibited oral modification, such clauses may be modified by agreement of the parties (see, Granger N. v Cianchette, 572 A2d 136, 139 [Me]). In opposition to plaintiffs motion, defendant’s president averred that he and Joseph Kane, plaintiffs representative, had made an oral agreement to modify the termination provision and that the oral agreement was memorialized in defendant’s letter purporting to give notice of termination. That letter, from defendant’s controller to Kane, provides: “Please consider this letter as notification that [defendant] does not intend to renew the lease at Aroostook Centre Mall effective January 1, 1997. It is our intention to vacate the premises shortly after that time, as agreed to by both parties. Should you have any questions, feel free to contact me at our general offices * * * [emphasis added]”. Although plaintiff met its initial burden on its summary judgment motion, defendant raised an issue of fact whether plaintiff agreed to modify the termination provision (see, Frost VacationLand Props. v Palmer, 723 A2d 418, 420-421 [Me]; see also, Rodrigue v Rodrigue, 694 A2d 924, 926 *997[Me]). (Appeal from Order of Supreme Court, Onondaga County, Murphy, J. — Summary Judgment.) Present — Pine, J. P., Hayes, Wisner, Pigott, Jr., and Scudder, JJ.